[ PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                          OCTOBER 16, 2006
                               No. 05-13240
                                                          THOMAS K. KAHN
                         ________________________
                                                              CLERK

                D. C. Docket No. 99-01546-CV-T-30-TGW

HARTFORD ACCIDENT AND INDEMNITY COMPANY,
HARTFORD CASUALTY INSURANCE CO.,
TWIN CITY FIRE INSURANCE CO.,

                                                  Plaintiffs-Counter-
                                                  Defendants-Appellees,

                                  versus

DONALD C. BEAVER,

                                                  Defendant-Cross-
                                                  Defendant-Counter-
                                                  Claimant-Appellant.


                         ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (October 16, 2006)

Before MARCUS, WILSON and COX, Circuit Judges.

MARCUS, Circuit Judge:
       This appeal asks whether Florida law requires insurers, Hartford Accident

and Indemnity Company, Hartford Casualty Insurance Company, and Twin City

Fire Insurance Company (collectively, "Hartford"), to defend their insured, Donald

C. Beaver, against a class action suit in which the class has not yet been certified

by the state court and the only potentially covered claims are by putative class

members. The district court granted summary judgment to Hartford, ruling that

the duty to defend under Florida law would not arise pursuant to a general liability

policy unless and until a class has been certified. After thorough review of Florida

law, we disagree and accordingly reverse and remand for further proceedings

consistent with this opinion.

                                            I.

       The relevant facts are these: the appellant, Donald Beaver, was the sole

shareholder, owner, director and officer of Brian Center Corporation and Brian

Center Management Corporation during the relevant period.1 The appellees,

Hartford, issued a general liability policy to the Defendants with effective

coverage dates from November 27, 1987 to November 27, 1992. The terms of the

Hartford policy insure the Defendants against damages from bodily injury that


       1
          Living Centers of America, Inc. and LCA Operational Holding Company subsequently
acquired the Brian Center entities. This opinion will refer to Beaver, the Brian Center
corporations, and the LCA corporations collectively as the "Defendants."

                                            2
occur during the policy period. The policy also provides that Hartford has both the

right and the duty to defend any suit seeking covered damages.2

       In 1998, two plaintiffs, Hazel Garrison and the Estate of Cary B. Ayres,

filed a putative class action suit (the "Underlying Action") in the Circuit Court of

the Thirteenth Judicial Circuit in Hillsborough County, Florida, against the

Defendants. The Defendants operated numerous nursing home facilities across the

South. The complaint alleged that Ayres resided at one of the nursing homes in


       2
           The relevant policy provisions provide:

       We will pay those sums that the insured becomes legally obligated to pay as damages
       because of "bodily injury" or "property damage" to which this insurance applies. We
       will have the right and duty to defend any "suit" seeking those damages. We may at
       our discretion investigate any "occurrence" and settle any claim or "suit" that may
       result.

Section I.A.1.a.

       This insurance applies to "bodily injury" and "property damage" only if:

                (1)     The "bodily injury" or "property damage" is caused by an
                        "occurrence" that takes place in the "coverage territory," and
                (2)     The "bodily injury" or "property damage" occurs during the policy
                        period.

Section I.A.1.b.

         "'Bodily injury' means bodily injury, sickness or disease sustained by a person,
including death, resulting from any of these at any time." Section V.3. "'Occurrence' means
an accident, including continuous or repeated exposure to substantially the same general
harmful conditions." Section V.9. The policy also excludes from coverage "'Bodily injury'
or 'property damage' expected or intended from the standpoint of the insured." Section
I.A.2.a.


                                                 3
Tampa, Florida from June 12, 1986, until his death on December 2, 1995, and that

Garrison resided in the same nursing home from October 16, 1993, to November

15, 1997. The operative complaint in the Underlying Action (the "Underlying

Complaint") broadly charged that: (1) Beaver and Brian Center Defendants

breached fiduciary duties owed to the nursing home residents by failing to provide

necessary care, services, and supplies required for their health and well-being; (2)

LCA Defendants, after merging with Brian Center Defendants in March 1995, also

breached their fiduciary duties to the residents; and (3) Beaver as officer and

director of the nursing home corporations, assumed duties to provide residents

with adequate care and services, and negligently breached those duties in causing

Garrison bodily injury.

       Hartford accordingly assumed the defense of the Underlying Action but

reserved its right to contest coverage. Hartford then commenced this action on

July 2, 1999, in the United States District Court for the Middle District of Florida,

seeking a declaratory judgment that there was no coverage or duty to defend the

Underlying Action. After some delays caused by bankruptcy proceedings, on

January 20, 2004, Hartford moved for summary judgment. Then, on August 3,

2004, Hartford informed the district court that Ayres had settled and was

withdrawing as a plaintiff in the Underlying Action. The case proceeded with

                                          4
Garrison as the sole named plaintiff.

      The district court granted Hartford's motion for summary judgment, ruling

that the Underlying Complaint did not trigger a duty to defend because the facts in

the complaint, "on their face, fail to bring Ms. Garrison's claims within coverage

of [Hartford's] policy." Hartford later moved for clarification, asking whether the

district court meant that Hartford did not have a duty to defend the Underlying

Action based on claims by putative class members rather than by Ms. Garrison.

On June 2, 2005, the district court granted Hartford's motion for clarification,

concluding that Hartford did not have a duty to defend the Underlying Action.

The district court noted the absence of controlling Florida precedent, but held

      that Hartford does not have a duty to defend against the class action
      allegations contained in the state court complaint until such time as
      that class is certified pursuant to Florida Rule of Civil Procedure
      1.220.

      The plain language of Rule 1.220 strongly suggests that a class must
      be certified before a claim may be maintained on its behalf. Without
      class certification, there is no class action claim to defend against.
      The Court is also persuaded by the reasoning of the federal cases
      holding that the claims of potential class members cannot be
      aggregated to satisfy the amount in controversy requirement. For
      example, the Ninth Circuit in Gibson v. Chrysler Corp., 261 F.3d 927,
      940 (9th Cir. 2001), noted that "a class action, when filed, includes
      only the claims of the named plaintiff or plaintiffs. The claims of
      unnamed class members are added to the action later, when the action
      is certified as a class under Rule 23."



                                          5
Beaver, alone among the Defendants, filed this appeal from the district court's

ruling.

                                         II.

      We are Erie-bound by Florida law in deciding this diversity case. See Erie

R.R. Co. v. Tompkins, 304 U.S. 64 (1938). The case presents an open question of

Florida law, but despite the absence of state law deciding the exact issue before us,

Florida law yields the conclusion that a duty to defend exists here.

      Our starting point is the Florida Supreme Court's decision in Jones v.

Florida Ins. Guar. Ass'n, 908 So.2d 435 (Fla. 2005), which succinctly outlined the

general parameters of an insurer's duty to defend:

      It is well settled that an insurer's duty to defend its insured against a
      legal action arises when the complaint alleges facts that fairly and
      potentially bring the suit within policy coverage. The duty to defend
      must be determined from the allegations in the complaint.

      The duty to defend is of greater breadth than the insurer's duty to
      indemnify, and the insurer must defend even if the allegations in the
      complaint are factually incorrect or meritless. Indeed, when the actual
      facts are inconsistent with the allegations in the complaint, the
      allegations in the complaint control in determining the insurer's duty
      to defend. Any doubts regarding the duty to defend must be resolved
      in favor of the insured.

Id. at 442-43 (internal citations and quotation marks omitted).

      These basic principles have been long-established in Florida. See, e.g.,


                                          6
State Farm Fire & Cas. Co. v. CTC Dev. Corp., 720 So.2d 1072, 1077 n.3

(Fla.1998) (acknowledging that "the duty to defend is controlled by the allegations

in the complaint against the insured"); Nat'l Union Fire Ins. Co. v. Lenox Liquors,

Inc., 358 So.2d 533, 535 (Fla.1977) (same); Biltmore Constr. Co. v. Owners Ins.

Co., 842 So.2d 947, 949 (Fla. 2d DCA 2003) (same); Sunshine Birds & Supplies,

Inc. v. United States Fid. & Guar. Co., 696 So.2d 907, 910 (Fla. 3d DCA 1997)

("The allegations of the complaint govern the duty to defend even if they may be

factually incorrect or without merit, or where . . . there has been a suggestion made

that the purported negligent allegations are really allegations of intentional acts in

disguise. . . . [W]here a complaint alleges facts that are partially within and

partially outside the coverage of an insured's policy, the insurer is not only

obligated to defend, but must defend that entire suit." (citations omitted)); Irvine v.

Prudential Prop. & Cas. Ins. Co., 630 So.2d 579, 579-80 (Fla. 3d DCA 1993)

("The duty is determined solely by the allegations against the insured, not by the

actual facts, nor the insured's version of the facts."); Grissom v. Commercial

Union Ins. Co., 610 So.2d 1299, 1307 (Fla. 1st DCA 1992) ("All doubts as to

whether a duty to defend exists in a particular case must be resolved against the

insurer and in favor of the insured. So long as the complaint alleges facts that

create potential coverage under the policy, the insurer must defend the suit.");

                                           7
Baron Oil Co. v. Nationwide Mut. Fire Ins. Co., 470 So.2d 810, 813 (Fla. 1st DCA

1985) ("[T]he duty to defend continues even though it is ultimately determined

that the alleged cause of action is groundless and no liability is found within the

policy provisions defining coverage. If the allegations of the complaint leave any

doubt regarding the duty to defend, the question must be resolved in favor of the

insured requiring the insurer to defend.").

      Thus, the central inquiry in a duty to defend case is whether the complaint

"alleges facts that fairly and potentially bring the suit within policy coverage."

Jones, 908 So.2d at 443. Since the parties agree that Hartford faces potential

liability only if a class is certified, we are obliged to ask whether the Underlying

Complaint alleges facts that fairly and potentially support class certification.

      Florida Rule of Civil Procedure 1.220 sets forth state law enumerating the

prerequisites for class certification:

      Before any claim or defense may be maintained on behalf of a class
      by one party or more suing or being sued as the representative of all
      the members of a class, the court shall first conclude that (1) the
      members of the class are so numerous that separate joinder of each
      member is impracticable, (2) the claim or defense of the
      representative party raises questions of law or fact common to the
      questions of law or fact raised by the claim or defense of each
      member of the class, (3) the claim or defense of the representative
      party is typical of the claim or defense of each member of the class,
      and (4) the representative party can fairly and adequately protect and
      represent the interests of each member of the class.

                                          8
Fla. R. Civ. P. 1.220(a). See also Chase Manhattan Mortg. Corp. v. Porcher, 898

So.2d 153, 156 (Fla. 4th DCA 2005) ("The movant for class certification bears the

burden of establishing all the requirements of Florida Rule of Civil Procedure

1.220.").

      Fully eight pages of the Underlying Complaint detail the factual allegations

supporting class certification. The substance of those allegations are: (1) the class

is too numerous for separate joinder, as the class will likely include upward of

6,000 individuals who are geographically dispersed throughout Florida, North

Carolina, South Carolina, Virginia, and Georgia; (2) questions of law and fact that

are common to the class predominate over individual questions: the terms of the

contracts between nursing home residents and the nursing homes; the care,

services, and supplies to which putative class members were entitled; the decrease

in the quality of care putative class members actually received; the value of the

care, services and supplies to which putative class members were entitled; the

putative class members' need for a safe and sanitary environment, personal

attendance and custodial care, and access to appropriate health care; the pattern of

understaffing the nursing homes; facts supporting defendants' denials and

affirmative defenses; the law of negligence and fiduciary duty; and the proper



                                          9
measure of damages; (3) the named plaintiff's claims are typical of class members'

claims; thus, for example, the named plaintiff and all putative class members: were

residents of the nursing homes, entered similar contracts with the nursing homes,

paid Defendants in exchange for certain care, services and supplies, were owed the

same duty of care by Defendants, and received the same inadequate treatment; and

(4) the named plaintiff is committed to prosecuting this action and will adequately

represent and protect the interests of the class, as evidenced by her retention of

attorneys who are experienced in complex litigation, especially nursing home

litigation.

       The factual averments bearing on class certification are detailed and

extensive. Thus, we are satisfied that the Underlying Complaint "alleges facts that

fairly and potentially bring the suit within policy coverage," Jones, 908 So.2d at

443. Nothing in Florida law even remotely suggests that the potential for

coverage created by a class action is qualitatively different from the potential for

coverage created by an individual action. Florida's courts have uniformly said that

a suit alleging facts that fairly and potentially bring the suit within policy coverage

triggers an insurer's duty to defend. That standard is readily met in this case.

       Hartford, nevertheless, offers two reasons why its duty to defend should

remain inchoate unless and until a state court has certified the class: first, absent

                                          10
class members simply are not a part of the lawsuit until a class is certified, and

therefore no duty can arise to defend against claims by non-parties; and second,

claims by putative class members are too remote and speculative to trigger the

duty to defend. We are unpersuaded.

      As a doctrinal matter, Hartford's argument lacks meaningful support in

Florida law. Hartford cites several authorities -- Fla. R. Civ. P. 1.220(a) ("Before

any claim or defense may be maintained on behalf of a class . . . the court shall

first conclude" that class certification is appropriate); Gibson v. Chrysler Corp.,

261 F.3d 927 (9th Cir. 2001) (holding that the value of unnamed class members'

claims cannot satisfy the amount-in-controversy requirement of 28 U.S.C. § 1367);

Lutz v. Protective Life Ins. Co., 328 F. Supp. 2d 1350, 1358 (S.D. Fla. 2004)

(holding that "the claims of unnamed class members cannot be used in computing

the amount in controversy") -- for the unremarkable proposition that absent class

members are not part of a lawsuit until certification. But these authorities are not

remotely persuasive here because they concern procedural and jurisdictional

matters completely unrelated to Florida's duty-to-defend law and conflict with a

Florida Supreme Court case, Johnson v. Plantation General Hosp., Ltd., 641 So.2d

58, 60 (Fla. 1994), holding that putative class members' claims can be aggregated

to meet jurisdictional requirements. Indeed, Hartford cites no authority

                                         11
suggesting that the general rule enunciated in Jones -- that the duty to defend

arises when the complaint alleges facts that fairly and potentially bring the suit

within policy coverage -- is somehow inapplicable here. The only case we or the

parties have located that is directly on point rejected the very argument Hartford

asserts here, holding instead that allegations of personal injury against putative

class members actually triggered an insurer's duty to defend, notwithstanding that

the class had not yet been certified. See LensCrafters, Inc. v. Liberty Mut. Fire Ins.

Co., 2005 WL 146896 (N.D. Cal. 2005).

       Nor does Hartford successfully distinguish LensCrafters by noting that it

was decided under California law, which imposes the duty to defend in cases

where the complaint might be amended to include a potentially covered claim.

The LensCrafters court did not rely on the possibility of amendment to conclude

that claims by putative class members could trigger the duty to defend; it relied on

the fact that the complaint alleged putative class members suffered bodily injury,

which was potentially within policy coverage. Id. at *12 n.15.

      Second, Hartford would have us ignore this basic truth about class action

litigation: the fight over class certification is often the whole ball game. Indeed,

the centrality of certification to the outcome of litigation prompted enactment of

Federal Rule of Civil Procedure 23(f), which allows for interlocutory appeal of

                                          12
class certification orders. See Fed. R. Civ. P. 23(f) advisory committee's notes

accompanying 1998 amendments (observing that "[a]n order denying certification

may confront the plaintiff with a situation in which the only sure path to appellate

review is by proceeding to final judgment on the merits of an individual claim that,

standing alone, is far smaller than the costs of litigation" while "[a]n order

granting certification . . . may force a defendant to settle rather than incur the costs

of defending a class action and run the risk of potentially ruinous liability"). The

federal courts, too, have frequently acknowledged the high stakes involved in

class certification decisions. See, e.g., Coopers & Lybrand v. Livesay, 437 U.S.

463, 476 (1978) ("Certification of a large class may so increase the defendant's

potential damages liability and litigation costs that he may find it economically

prudent to settle and to abandon a meritorious defense."); Prado-Steiman ex rel.

Prado v. Bush, 221 F.3d 1266, 1274 (11th Cir. 2000) (“[E]ven ordinary class

certification decisions by their very nature may radically reshape a lawsuit and

significantly alter the risk-benefit calculation of the parties . . . .”); see also In re

Diet Drugs Prod. Liab. Litig., 93 F.App'x 345, 350 (3d Cir. 2004) (“Orders

granting class certification may expose defendants to enormous liability while

orders denying certification may effectively eviscerate the plaintiffs' ability to

recover."); In re Visa Check/MasterMoney Antitrust Litig., 280 F.3d 124, 145 (2d

                                            13
Cir. 2001) ("The effect of certification on parties' leverage in settlement

negotiations is a fact of life for class action litigants."). The overwhelming

importance of class certification to the ultimate resolution of the case militates

strongly against leaving the insured without a defense until after a decision on

class certification.

       Moreover, Hartford has failed to acknowledge that the broad language

found in the policy unambiguously says that the right and duty to defend are

triggered by the same event -- commencement of a suit alleging covered damages -

- so if there were no duty to defend, there also would be no right to defend.3

Thus, the rule Hartford advocates would not only deny an insured the defense it

contracted for, but also would lock insurers out of the litigation until after the

critically important issue of class certification had been decided. Although the

insurer's right to defend is not at issue in this case -- Beaver clearly wants Hartford

to assume the defense -- in other cases where the insurer faces probable class

certification and potentially enormous liability, it would lack the right to defend

the suit and protect its interests until after a critically important issue has already

       3
        Again, section I.A.1.a. of the Hartford policy provides: "We will pay . . . damages . . . to
which this insurance applies. We will have the right and duty to defend any 'suit' seeking those
damages. We may at our discretion investigate any 'occurrence' and settle any claim or 'suit' that
may result." (emphasis added).



                                                14
been litigated. Such a rule would poorly serve insurers and insureds alike. We

can find nothing in Florida law nor in the policy language yielding that

conclusion.

      Finally, Hartford says that basing a duty to defend on the claims of putative

class members would somehow be "impractical and uncertain" since the class may

never be certified. Again, Hartford fails to cite any supporting authority and

ignores clear Florida case law holding that a duty to defend arises despite

uncertainty as to the merits or factual accuracy of a claim. Jones, 908 So.2d at

443; Sunshine Birds & Supplies, Inc. v. United States Fid. & Guar. Co., 696 So.2d

907, 910 (Fla. 3d DCA 1997) ("The allegations of the complaint govern the duty

to defend even if they may be factually incorrect or without merit, or where . . .

there has been a suggestion made that the purported negligent allegations are

really allegations of intentional acts in disguise."). If the duty to defend arises in

spite of the uncertainty and impracticality of defending wholly meritless individual

claims, we think it equally clear that the duty to defend is not defeated by some

uncertainty as to the merits of a class certification. The Florida courts have

repeatedly explained that the duty to defend arises when a complaint fairly and

potentially asserts a covered claim. See, e.g., Jones, 908 So.2d at 443; Grissom v.

Commercial Union Ins. Co., 610 So.2d 1299, 1307 (Fla. 1st DCA 1992) ("So long

                                          15
as the complaint alleges facts that create potential coverage under the policy, the

insurer must defend the suit."); Baron Oil Co. v. Nationwide Mut. Fire Ins. Co.,

470 So.2d 810, 813 (Fla. 1st DCA 1985) (" If the allegations of the complaint

leave any doubt regarding the duty to defend, the question must be resolved in

favor of the insured requiring the insurer to defend." (emphasis added)). The

likelihood that a plaintiff will prevail in its covered claims or that a class will be

certified does not enter into the calculus. See id. In this case the factual

averments supporting class certification are serious and substantial.

      Several conclusions emerge from this: (1) a straightforward application of

the Jones rule yields the result that the class members' claims potentially bring the

Underlying Action within policy coverage; (2) in spite of the policy's

unambiguous language, the district court's ruling would leave insureds without

representation during the most critical period of a class action lawsuit alleging

potentially covered claims; (3) the district court's interpretation of the policy

would also deprive insurers of the right to defend against class certification in

suits for which their potential liability is enormous; and (4) no authority found in

Florida law or, for that matter, anywhere else, has concluded that claims by

putative class members are somehow insufficient to trigger an insurer's duty to

defend. Hartford has failed to rebut any of this. In short, we hold that under

                                           16
Florida law and the terms of this policy, Hartford has a duty to defend -- the

Underlying Complaint has alleged sufficient facts that fairly and potentially bring

the suit within the ambit of the policy's coverage.

                                                III.

       Alternatively, Hartford suggests that we should affirm the district court's

entry of final summary judgment because the Underlying Complaint alleges only

intentional conduct, which the policy's terms exclude from coverage. The

Hartford policy provides coverage for bodily injury caused by "an accident" and

excludes coverage for bodily injury that is "expected or intended from the

standpoint of the insured."4 The bodily injury alleged in the Underlying

Complaint, according to Hartford, is no accident because the negligence count

remains a claim grounded on the Appellant's alleged intentional scheme to defraud

creditors and nursing home residents and to maximize profits. We remain

unpersuaded.

       The Florida Supreme Court has held that where, as here, "the term 'accident'

in a liability policy is not defined, the term, being susceptible to varying



       4
          The relevant policy provisions say that a covered "'occurrence' means an accident,
including continuous or repeated exposure to substantially the same general harmful conditions,"
section V.9., and specifically exclude coverage for "'Bodily injury' . . . expected or intended from
the standpoint of the insured." Section I.A.2.a.

                                                17
interpretations, encompasses not only 'accidental events,' but also injuries or

damage neither expected nor intended from the standpoint of the insured." State

Farm Fire & Cas. Co. v. CTC Development Corp., 720 So.2d 1072, 1076 (Fla.

1998). "When an insurer relies on an exclusion to deny coverage, it has the

burden of demonstrating that the allegations of the complaint are cast solely and

entirely within the policy exclusion and are subject to no other reasonable

interpretation. Exclusionary clauses are generally disfavored." Northland Cas.

Co. v. HBE Corp., 160 F. Supp. 2d 1348, 1359 (M.D. Fla. 2001) (internal citations

omitted). Moreover, Florida courts construe ambiguity in policy language

liberally in favor of the insured and strictly against the insurer. Id.; State Farm,

720 So.2d at 1076.

      The Underlying Complaint alleges that Beaver "breach[ed] . . . [his] dut[y]

to provide appropriate care and services," which caused the plaintiff and members

of the class to suffer bodily injury. This is the language of negligence. Based on

the policy language, it is clear that coverage for bodily injury is excluded only if

the injury was "expected or intended from the standpoint of the insured." An

injury is not excluded from coverage merely because, as here, the complaint

arguably may also allege that the defendants' conduct was intentional. See

Grissom, 610 So.2d at 1307 (holding that the unintended damage caused by

                                          18
intentional conduct constitutes an accident). Hartford elides this distinction and

says the coverage exclusion applies because "[t]he entire state action is based upon

an intentional scheme to maximize profits."

      The Florida Supreme Court has observed, however, that "[i]n many cases

the question of whether the injury or damages were unintended or unexpected will

be a question of fact; in some cases, the question will be decided as a matter of

law, such as in cases where the insured's actions were so inherently dangerous or

harmful that injury was sure to follow." State Farm, 720 So.2d at 1076. And the

duty to defend arises even where "there has been a suggestion made that the

purported negligent allegations are really allegations of intentional acts in

disguise. . . . [W]here a complaint alleges facts that are partially within and

partially outside the coverage of an insured's policy, the insurer is not only

obligated to defend, but must defend that entire suit." Sunshine Birds & Supplies,

Inc. v. United States Fid. & Guar. Co., 696 So.2d 907, 910 (Fla. 3d DCA 1997)

(citations omitted). Thus, so long as the complaint can reasonably be read as

alleging that the class members' injuries were negligently caused, even if it also

may arguably be read as alleging that the injuries were intentionally caused, the

doubt must be resolved in favor of finding a duty to defend. See id.

      Hartford says that the Underlying Complaint's negligence claim, contrary to

                                          19
its styling, really alleges that Hartford expected or intended to inflict bodily injury

on nursing home residents. Hartford relies principally on Northland v. HBE

Corp., which looked beyond the complaint's labeling of conduct as "reckless" to

hold that the injury alleged was caused intentionally. 160 F. Supp. 2d 1348 (M.D.

Fla. 2001). That case, though, was markedly different from this one. Northland

involved allegations that a hotel intentionally discriminated against African-

Americans in renting rooms. The complaint "allege[d] that . . . [the defendant

hotel] implemented discriminatory polices [sic] and practices . . . and carried out

those polices [sic] under the direction of HBE's highest officials for the specific

purpose of discouraging black persons from seeking accommodations at the

hotel." Id. at 1361-63 (emphasis added). The court concluded that labeling such

conduct "reckless" did not bring the claim within policy coverage, because the

allegations clearly belied such a label. Moreover, the Northland court decided the

issue of an insurer's duty to indemnify, which is undeniably narrower than an

insurer's duty to defend. See, e.g., U.S. Fire Ins. Co. v. Hayden Bonded Storage

Co., 930 So.2d 686, 691 (Fla. 4th DCA 2006) ("It is clear that an insurer's duty to

defend is broader than its duty to indemnify."); Rad Source Techs., Inc. v. Colony

Nat. Ins. Co., 914 So.2d 1006, 1007 (Fla. 4th DCA 2005) (same).

      Hartford urges that "a corporate policy of intentionally withholding nursing

                                          20
care can be expected to cause harm as surely as a corporate policy of

discrimination, [and] the intent to cause harm can be inferred in the instant case,

just as it was inferred in Northland." This is simply wrong. The complaint in

Northland alleged that the defendant implemented a corporate policy "for the

specific purpose of discouraging black persons from seeking accommodations at

the hotel," so the intent to cause harm was apparent from the face of the

complaint. Here, the most we can find in the complaint is the allegation that

Beaver's wrongful acts were committed with the ultimate objective of maximizing

profit. This hardly eviscerates a claim sounding in negligence. Nowhere does the

Underlying Complaint allege that Beaver acted with the objective of causing

residents bodily injury, and it does not allege conduct that, as a matter of law,

"w[as] so inherently dangerous or harmful that injury was sure to follow." State

Farm, 720 So.2d at 1076. Thus, mindful that "any doubt regarding the duty to

defend . . . must be resolved in favor of. . . requiring the insurer to defend," Baron

Oil Co., 470 So.2d at 814, we remain convinced that the Underlying Complaint

alleges facts that fairly and potentially bring the claims within policy coverage.

Accordingly, we reverse the district court's summary judgment order and conclude

that Hartford has a duty to defend Beaver in the Underlying Action.

      REVERSED.

                                          21